19-12346-shl       Doc 114       Filed 10/30/19       Entered 10/30/19 13:00:20      Main Document
                                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                       Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                   Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X

                   CONFIDENTIALITY AGREEMENT AND STIPULATED
                     PROTECTIVE ORDER REGARDING COUNSEL
                       FINANCIAL’S SUBPOENA DUCES TECUM

        Upon (i) the motion of Liddle & Robinson, L.L.P., as debtor and debtor-in-possession (the

“Debtor” or the “Firm) for entry of interim and final orders pursuant to 11 U.S.C. §§ 105, 361,

362, 363 and 507, Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (1)

authorizing use of cash collateral, (2) granting adequate protection, (3) modifying the automatic

stay, and (4) scheduling a final hearing dated July 22, 2019 (the “Motion”); (ii) the response and

objections by Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial Holding LLC

(collectively “Counsel Financial”) dated July 29, 2019 to the Debtor’s first day motions including

the Motion; (iii) the subpoena duces tecum issued by Counsel Financial in connection with the

Motion (the “Subpoena”) seeking the production of the following documents: (i) List of cases of

Liddle & Robinson, L.L.P. as of July 22, 2019 (the “List of Current Cases”); and (ii) List of cases

of Liddle & Robinson, L.L.P. that was shown briefly by Jeffrey Liddle to Pierce Bainbridge, as

testified to by Jeffrey Liddle at his §341(a) meeting of creditors (the “PB List of Cases”); and the

Debtor having filed an objection to the Subpoena; and the parties having had a “meet and confer”

in an effort to resolve the Debtor’s objections, but having failed to reach an agreement; and the

Court having held a telephonic conference, on September 5, 2019, which was attended by attorneys

for both Counsel Financial and the Debtor, as well as counsel for the United States Trustee; and
19-12346-shl     Doc 114     Filed 10/30/19    Entered 10/30/19 13:00:20       Main Document
                                              Pg 2 of 5


counsel for the Debtor having advised the Court that the PB List of Cases is comprised of more

than one list, and counsel for the Debtor having advised the attorneys for Counsel Financial that

there is no List of Current Cases; and after due deliberation; and good and sufficient cause

appearing therefor, it is hereby;

        ORDERED, that within one (1) business day after entry of this Order and the signing of

the undertaking by counsel to Counsel Financial, in the form attached hereto as Exhibit A (the

“Undertaking”), the Debtor shall deliver to David Wander, Esq., at Davidoff Hutcher & Citron

LLP (the “Firm”), attorneys for Counsel Financial, the PB List of Cases (the “Protected

Information”), on a “highly confidential-attorneys’ eyes only” basis, whereby the Protected

Information may be reviewed only by the Firm’s attorney’s, paraprofessionals and staff working

under the supervision of the Firm’s attorneys.      For the avoidance of doubt, the Protected

Information, including all information contained therein, shall not be provided to Counsel

Financial or any of its employees, agents, representatives or contractors. Any disclosure of

Confidential Information to Counsel Financial, inadvertent or otherwise, shall be disclosed to the

Debtor.

        ORDERED, that prior to viewing any Confidential Information, each attorney and/or

employee of the Firm that seeks to view such Confidential Information shall sign and return to

counsel for the Debtor the Undertaking. ORDERED, that, upon request, the U.S. Trustee shall be

provided with access to all Confidential Information. For purposes of this Order, the U.S. Trustee

includes his Assistants, agents and employees as well as anyone else employed by the U.S. Trustee

Program and the Executive Office for U.S. Trustees.




B5057099.1
19-12346-shl      Doc 114     Filed 10/30/19    Entered 10/30/19 13:00:20          Main Document
                                               Pg 3 of 5


          ORDERED, that the Firm and Counsel Financial, and any of their employees, agents,

representatives or contractors, are prohibited from contacting any clients of the Debtor listed

within the PB List of Cases. Upon receipt of the PB List of Cases, the Firm shall promptly, and

no later than seven (7) business days thereafter, notify the Debtor with respect to its representation

of any defendant identified on the PB List of Cases.

          ORDERED, that the Debtor may redact any client identifying information contained

within the PB List of Cases concerning whistleblower cases consistent with statutory protections

afforded to anonymous whistleblowers.

          ORDERED, that the Firm may file the Confidential Information with the Court under seal,

so long as, the Firm contemporaneously files a motion for this relief under 11 U.S.C. § 107, on

notice and with an opportunity for all parties, including the U.S. Trustee, to be heard; and it is

further

          ORDERED, that this Order may be amended upon further application by Counsel

Financial or the Debtor upon reasonable notice to the other party and the U.S. Trustee.

Dated: New York, New York
       October 30, 2019
                                                       /s/ Sean H. Lane
                                                       UNITED STATES BANKRUPTCY JUDGE




B5057099.1
19-12346-shl   Doc 114   Filed 10/30/19    Entered 10/30/19 13:00:20   Main Document
                                          Pg 4 of 5




             EXHIBIT A




B5057099.1
19-12346-shl       Doc 114       Filed 10/30/19       Entered 10/30/19 13:00:20           Main Document
                                                     Pg 5 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                         Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                     Case No. 19-12346-shl

                                       Debtor.
-------------------------------------------------------X



  APPLICATION FOR ACCESS TO “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
            ONLY” INFORMATION UNDER PROTECTIVE ORDER

    1. I,_____________________________, hereby apply for access to protected information designated
       “HIGHLY CONFIDENTIAL” under the Confidentiality Agreement And Stipulated Protective
       Order Regarding Counsel Financial’s Subpoena Deuces Tecum (the “Protective Order”) issued in
       connection with this proceeding.

    2. I am an attorney/staff member with the law firm of Davidoff Hutcher & Citron LLP which has
       been retained to represent Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
       Holding LLC, parties to this proceeding.

    3. I have read the Protective Order. I will comply in all respects with that order and will abide by its
       terms and conditions in handling any protected information produced in connection with the
       Protective Order.


       By my signature, I certify that, to the best of my knowledge, the representations set forth above
 are true and correct.

__________________________                  ________________________
 Signature                                         Date Executed

 __________________________
 Typed Name and Title

 __________________________
 Telephone & Facsimile Numbers

 __________________________
 E-mail Address




B5057099.1
